Citation Nr: 1736221	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  09-37 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel







INTRODUCTION

The appellant served on active duty in the Army from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded this matter in December 2015 in order for an intertwined issue of service connection for a spine disability to be adjudicated.  Entitlement to service connection for lumbar segmental dysfunction was denied in a March 2017 rating decision.  

Entitlement to service connection for a left foot disability was denied in a March 2017 Supplemental Statement of the Case (SSOC).  The matter was then returned to the Board.  

However, the appeal period for the spine disability claim remains open, as the appellant was notified of the RO's decision denying service connection in a letter dated March 18, 2017.  The appellant is advised that, should he wish to appeal that determination, he should submit a Notice of Disagreement prior to the expiration of the appeal period.

The Board also notes that the appellant was sent a letter dated July 18, 2017, informing him that the Veterans Law Judge who conducted his February 2014 travel Board hearing was no longer employed by the Board.  He was informed that he could thus request another Board hearing within 30 days.  However, no response was received within 30 days of the hearing clarification letter.  In accordance with the terms of the letter, the Board will presume that the appellant does not wish to attend another hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Given the appellant's statement during his February 2014 Board hearing that a medical provider told him his foot disability was due to his spine disability, the issue of entitlement to service connection for a left foot disability is inextricably intertwined with the issue of entitlement to service connection for a spine disability.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a significant impact upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Although the RO denied service connection for lumbar segmental dysfunction in March 2017, the appeal period has not yet expired.  Thus, the appellant could still submit a Notice of Disagreement prior to the expiration of the appeal period.

The issue of service connection for a left foot disability cannot be adjudicated until the appeal period for the appellant's spine disability claim has expired, the appellant perfects an appeal of that issue, or withdraws his appeal of the claim of entitlement to a spine disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant and advise him that his appeal with respect to the issue of entitlement to service connection for a left foot disability will be held in abeyance until:  the appeal period following notification of the March 2017 rating decision denying service connection for a spine disability has elapsed; the appellant perfects an appeal of that issue; or the appellant indicates that he wishes to withdraw that issue.  

2.  The RO should take appropriate action based on the appellant's response.  If he does not respond, the issue should be held in abeyance until the expiration of the appeal period.  Thereafter, the RO should review any additional evidence or argument received and issue a Supplemental Statement of the Case, if necessary.

The case should then be returned to the Board in accordance with established procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





